Citation Nr: 1233081	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for service-connected right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1975, with subsequent periods of active duty for training in the Texas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDING OF FACT

The preponderance of the pertinent evidence reflects that the Veteran's service-connected right lower extremity radiculopathy is manifested by moderate, incomplete paralysis characterized by sensory impairment due to decreased sensation to soft touch, pinprick, temperature testing, as well as abnormal vibratory sense in the knees and two point discrimination in the right toes.  There is evidence of functional impairment due to pain, decreased sensation, and decreased coordination.  However, there is no evidence of decreased motor function in the right lower extremity, such as the lack of active movement in the muscles below the knee or weakened or lost flexion of the knee, and the evidence does not reflect that there is right foot dangling or dropping.  


CONCLUSION OF LAW

The schedular criteria for an initial disability rating of 20 percent, but no higher, for service-connected right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that, in March 2008, the RO sent the Veteran a letter advising him of the information and evidence needed to substantiate a service connection claim, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  The March 2008 letter also advised the Veteran of how disability ratings and effective dates are assigned, in accordance with Dingess/Hartman.  

The Board notes that the March 2008 letter was sent in conjunction with the Veteran's claim of service connection for diabetes mellitus.  However, the Board notes that the Veteran never filed a claim seeking service connection for right lower extremity radiculopathy.  Instead, the RO granted service connection for right lower extremity radiculopathy after a June 2008 VA examination (which was conducted in conjunction with the service connection claim for diabetes mellitus) revealed that the Veteran had right lower extremity radiculopathy associated with his service-connected lumbar spine disability.  The Veteran disagreed with the RO's determination as to the initial disability rating assigned to his service-connected right lower extremity radiculopathy disability, after which the RO sent him a letter which, again, advised him of how disability ratings and effective dates are assigned and provided him with the rating criteria used to evaluate his right lower extremity radiculopathy disability.  See December 2008 Notice letter.  

Therefore, based on the foregoing, the Board finds that the Veteran was not prejudiced by any notice defect in this case, as he was advised of how to obtain a higher disability rating for his service-connected disability and was asked to submit evidence and information in support of his appeal.  As such, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to do so.  The Board also notes that, following the issuance of the March 2008 and December 2008 notice letters, the agency of original jurisdiction (AOJ) readjudicated the case by way of an April 2009 and March 2012 supplemental statement of the case.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as any alleged notice error did not affect the essential fairness of the adjudication.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA treatment records dated from 2006 to 2010.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition to the foregoing, the Veteran was afforded several VA examinations which provided information regarding his service-connected right lower extremity radiculopathy disability, including in June 2008 and April 2010.  There is no allegation or indication that the VA examinations were not adequate to evaluate the Veteran's service-connected right lower extremity radiculopathy disability.  As such, the Board finds that the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for right lower extremity radiculopathy, as related to service-connected ruptured disc of L5-S1, was established in August 2008, and the RO assigned an initial 10 percent disability rating pursuant to 4.124a, Diagnostic Code (DC) 8520, effective June 7, 2008.  

The Veteran disagreed with the initial disability rating assigned to his service-connected right lower extremity radiculopathy disability, which is the basis of the current appeal.  

Under DC 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mid, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

The pertinent evidence of record includes VA examination reports dated June 2008 and April 2010, as well as VA and SSA treatment records dated from 2007 to 2010.  

The Board notes that the evidentiary record also contains a January 2007 VA spine examination wherein the Veteran reported having some numbness in the lateral aspect of his right calf and foot; however, objective examination revealed intact sensation in all dermatomes in the lower extremities, as well as normal motor strength in all muscle groups in the Veteran's lower extremities.  
The preponderance of the pertinent evidence of record reflects that the Veteran's service-connected right lower extremity radiculopathy disability is manifested by subjective complaints of back pain that radiates into his right lower extremity from his hip to his feet.  The Veteran has variously reported experiencing sharp, shooting pains in the bottom of his right foot, as well as right side weakness, numbness, tingling, jerking, and instability.  See April 2010 VA examination report; April 2008 VA treatment record; July 2012 Travel Board hearing transcript.  

At the June 2008 VA diabetes mellitus examination, objective neurologic examination revealed the Veteran had normal coordination, with normal and equal deep tendon reflexes and normal motor strength in his lower extremities.  However, his sensation to soft touch was decreased in the right lower extremity, including over the right great toe, although his vibratory sensation was less decreased in the right lower extremity versus the left.  

At the April 2010 VA spine examination, objective neurologic examination revealed normal right patellar reflexes, but there were diminished right Achilles reflexes.  Nevertheless, there was abnormal lower extremity sensory function manifested by numbness and tingling in the right foot.  The VA examiner stated that he was unable to specify the specific major nerve most likely involved due to the Veteran's diabetes mellitus and distal and sensory polyneuropathy.  However, the VA examiner specifically noted that pinprick and temperature testing revealed abnormal findings, including diminished stocking fashion to the knees and an inability to discern hot and cold in the toes and feet.  While there was normal position sense, there was abnormal vibratory sense with diminished stocking fashion to the knees and abnormal two point discrimination with 15 mm in the toes, as compared to 5 mm in the fingers.  

The April 2010 VA examiner noted that the Veteran is able to perform activities of daily living but has functional limitations to physical activities due to his back, as well as an inability to have any pressure on his right foot due to pain.  As to the Veteran's functional limitation, the Veteran testified at the June 2012 Travel Board hearing that he has problems walking up stairs and driving due to deceased feeling and coordination in his right lower extremity.  

VA treatment records show that, in April 2008, the Veteran had normal distal pulses in his lower extremities, with no evidence of atrophy.  The Veteran was afforded electrodiagnostic studies at that time, which were reported as abnormal as they showed evidence of chronic right L5 radiculopathy.  However, there was no ongoing denervation of the related myotomes and no electrodiagnostic evidence of right lumbosacral plexopathy.  There was also no evidence of mononeuropathies involving the peroneal, motor, sural, or medial/lateral plantar nerves or myopathy in the tested myotomes.  See April 2008 VA treatment record.  A staff physician reviewed the findings from the electrodiagnostic studies and provided an addendum wherein he agreed that the sensory and motor nerve conduction studies were normal but suggested a possibility of old L5 radiculopathy with giant motor units in the limb muscles.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports a finding that the Veteran's right lower extremity radiculopathy more nearly approximates a moderate impairment which warrants a 20 percent rating under DC 8520 but no higher.  Indeed, the evidence shows that the Veteran's neurologic disability is manifested by a sensory impairment in the right lower extremity characterized by numbness and tingling in the right foot, with objective evidence of decreased sensation to soft touch, pinprick, temperature testing.  There is also objective evidence of abnormal vibratory sense in the knees and two point discrimination in the right toes.  However, despite the foregoing, electrodiagnostic studies did not reveal any ongoing denervation of the related myotomes or any evidence of mononeuropathies or myopathies in the lower extremities.  

Nevertheless, there is lay and medical evidence of a functional impairment caused by the radiculopathy disability due to pain, decreased sensation, and decreased coordination, which results in an inability to have any pressure on his right foot due, problems walking up stairs and problems driving.  

While there is evidence that the Veteran's service-connected right lower extremity radiculopathy disability results in a sensory and functional impairment, the Board notes that the preponderance of the evidence does not reflect that the Veteran's service-connected right lower extremity radiculopathy more nearly approximates a moderately severe or severe impairment.  Indeed, the lack of any relevant findings on electrodiagnostic studies preponderates against a finding that the Veteran's sensory impairment is severe or diffuse.  In addition, there is no evidence of any decreased motor function in the right lower extremity as a result of the service-connected disability, and the evidence does not reflect that the service-connected disability results in right foot dangling or dropping, the lack of active movement in the muscles below the knee, or weakened or lost flexion of the knee.  

Accordingly, the Board finds that the Veteran's right lower extremity radiculopathy is manifested by no more than a moderate, incomplete paralysis of the sciatic nerve, which warrants a 20 percent disability rating under DC 8520, but no higher.  

The Board has considered the Veteran's service-connected right lower extremity disability under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 20 percent rating currently assigned.  In this regard, the Board notes that, while there are diagnostic codes that evaluate disabilities affecting other nerves, such as the external popliteal and musculocutaneous nerves, there is no lay or medical evidence that shows the Veteran's service-connected right lower extremity radiculopathy disability is more appropriately evaluated as a disability affecting a nerve other than the sciatic nerve, given that the right lower extremity radiculopathy is related to the Veteran's lumbar spine disability.  In addition, the Board notes that evaluating the Veteran's service-connected disability under any other "nerve" diagnostic code would not result in the assignment of a disability rating higher than 20 percent, as the evidence discussed above does not reflect that his disability is manifested by severe incomplete or complete paralysis of the affected nerve group.  See 4.124a, DCs 8521 to 8526.  

In evaluating this claim, the Board finds that the functional impairment experienced by the Veteran with respect to his radiculopathy disability is contemplated by the 20 percent disability rating assigned herein.  Indeed, the Board notes that the lay and medical evidence regarding the Veteran's service-connected right lower extremity radiculopathy disability have been relatively consistently throughout the pendency of the claim and appeal.  Therefore, a staged rating is not warranted in this case.  See Fenderson, supra.  

The Board has considered whether this issue on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's right lower extremity radiculopathy are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's right lower extremity sensory and functional impairment is contemplated by the 20 percent disability rating assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his right lower extremity radiculopathy, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, while the evidence reflects that the Veteran has been unemployed since he was discharged from service in the Army National Guard, the evidence does not reflect that he is/was unemployable as a result of his service-connected right lower extremity radiculopathy disability.  Instead, the evidence shows that the Veteran is unable to work due to his asthma, knee, and back disabilities.  See SSA Disability Determination and Transmittal and December 2006 VA Joint examination report.  The Board notes that the service-connected right lower extremity radiculopathy is a result of the Veteran's lumbar spine disability; however, there is no evidence that shows that the sensory and functional impairment experienced by the Veteran in his right lower extremity renders him unemployable.  As such, the Board finds that any affect his right lower extremity radiculopathy has on his employability is contemplated by the disability ratings currently assigned to his disability and further discussion of a TDIU is not necessary.  

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence supports the grant of an initial 20 percent disability rating for service-connected right lower extremity radiculopathy, but no higher.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  


ORDER

An initial disability rating of 20 percent, but no higher, is warranted for service-connected right lower extremity radiculopathy.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


